Citation Nr: 9919243	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  99-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, denying the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.    


FINDINGS OF FACT

There is no competent medical evidence of record relating any 
currently diagnosed back disorder to the veteran's period of 
active service, or any injury which occurred therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a back injury is not well grounded.  U.S.C.A. § 
5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet.App. 542 (1992).  In this case, 
the VA has met this duty, but all attempts to reconstruct the 
veteran's service medical records have been unsuccessful.  In 
addition, the RO has requested and the NPRC has furnished 
some Morning and Sick Reports pertaining to the veteran.  
While the absence of the veteran's service medical records is 
clearly not helpful to his claim, the lack of such records 
does not preclude the granting of service connection.

The veteran claims that he is entitled to service connection 
for residuals of a back injury that he sustained during 
active service.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered is whether the veteran has presented a well-grounded 
claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

In the present case, the veteran maintains that his current 
back disorder resulted from an in-service muscle strain that 
occurred in 1944 when he and another soldier were lifting an 
engine.  The veteran claims that he was initially treated for 
his back injury in 1944 in Burma.  He also alleges that 
within one year of his discharge he received treatment in New 
Underwood, South Dakota and thereafter, he received treatment 
at a VA medical center in Ft. Meade, South Dakota.  

In 1994, in connection with another claim filed by the 
veteran for service connection for malaria, hearing loss and 
a heart condition, the NPRC notified the veteran that his 
service medical records had been destroyed in the fire.  
However, NPRC was able to furnish the veteran with 
alternative records in the form of Morning Reports and Sick 
Reports for the 348th Airdrome Squadron.  These records 
revealed that the veteran reported to sick call on several 
occasions in 1945, but was returned to duty each time.  The 
records do not document the nature of his illness or 
complaints.  The veteran submitted these records previously 
to show that he suffered from malaria, hearing loss and a 
heart condition while in-service.  

Attempts to obtain private medical records pertaining to the 
veteran dated following service have been largely 
unsuccessful.  An October 1997 statement was submitted 
indicating that the veteran's medical records for treatment 
at New Underwood, South Dakota cannot be located.  The 
veteran's wife also submitted a statement confirming that the 
veteran received treatment for his back from Dr. D'Rata while 
at New Underwood.  The veteran's wife indicated that Dr. 
D'Rata has passed away and that records cannot be obtained.  
At the hearing in this matter, the veteran testified that 
after his treatment at New Underwood, he received treatment 
from several chiropractors, but they have all passed away and 
records cannot be obtained from them.  

From 1980 through 1987, the veteran received medical 
treatment from the VA medical center in Ft. Meade, South 
Dakota.  These records reveal that the veteran was treated 
for various conditions and was diagnosed with degenerative 
joint disease in his back in 1983.  From August 1995 through 
September 1995, the veteran received treatment from Dr. Max 
Winkler in Rapid City, South Dakota for low back problems.  
Dr. Winkler submitted a statement confirming this treatment, 
but the veteran was unable to obtain medical records from Dr. 
Winkler.  The veteran also submitted a statement from his 
daughter that indicates that he has experienced back problems 
for many years.  The veteran attempted to obtain statements 
from fellow veterans with knowledge of his in-service injury 
and resulting medical treatment.  The veteran was unable to 
obtain any such statements.  

The most recent post-service medical records show that the 
veteran was examined at the Mayo Clinic in December 1997.  
The examination revealed cervical spondylosis with 
spondylolisthesis at C4-5, right carpal tunnel syndrome, 
probable lumbar spinal stenosis and possible obstructive 
sleep apnea.  No opinion was expressed as to the etiology of 
the veteran's back disorder.  In September 1998 the veteran 
was examined at the VA medical center in Ft. Meade, South 
Dakota.  The VA examiner's diagnosis was low back pain, 
likely secondary to mild degenerative joint disease and 
myofascial pain syndrome.  After reviewing all available 
medical VA medical records, the examiner amended his 
diagnosis and added that in his opinion "there is 
insufficient evidence to conclude that his back strain in the 
military is the cause of his current low back condition." 

A careful review of the record reveals that there is no 
competent medical evidence to establish a nexus between the 
veteran's current back disorder and his period of active 
service or any injury the veteran sustained during service.  
While the veteran has submitted competent medical evidence to 
show that he currently suffers from a back disorder, there is 
no competent medical evidence of record demonstrating a 
relationship between a currently diagnosed back disorder and 
the veteran's period of active service.  For purposes of a 
well-grounded claim analysis, the Board accepts the veteran's 
statements as true that he sustained a back injury during 
service that required treatment.  However, it still must be 
shown, through competent medical evidence, that the veteran 
has a current back disorder which is related to the injury 
the veteran sustained during service.  

While the veteran clearly believes that his low back disorder 
is related to an injury he sustained during service, in the 
absence of medical evidence which demonstrates that a 
currently diagnosed low back disorder is in some way related 
to service, the veteran has not met his initial burden of 
submitting evidence of a well-grounded claim.  The veteran, 
as a lay person, is not competent to offer an opinion that 
requires medical expertise, such as the cause or etiology of 
his back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Because the veteran has failed to prove 
this essential element of his claim, his claim for service 
connection for residuals of a back injury is not well 
grounded and must be denied on that basis.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.  Simply put, what is 
missing is medical evidence which offer an opinion that a 
currently diagnosed back disorder is related to service or to 
the injury the veteran reports he sustained during service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a back injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

